Citation Nr: 1717897	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  03-18 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to an extraschedular rating in excess of 30 percent for status-post operative fracture of the mandible, for the time period prior to July 11, 2002; from September 1, 2002 to March 6, 2003; from May 1, 2003 to February 2, 2005; and from June 1, 2005.

2.  Entitlement to an effective date prior to March 12, 2007 for assignment of a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from January 1965 to June 1968. 

This matter comes to the Board of Veterans' Appeals (Board) from a May 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied an increased rating for status-post operative fracture of the mandible, evaluated as 30 percent disabling. 

Throughout the course of this appeal, the RO has assigned the Veteran total temporary disability ratings based on surgical or other treatment necessitating convalescence for his mandible disability, for the time periods from July 11, 2002 to September 1, 2002; March 6, 2003 to May 1, 2003; and from February 3, 2005 to June 1, 2005. The 30 percent disability rating from June 1, 2005 was continued.  In September 2005, the Veteran indicated that he wanted to continue his appeal for an increased evaluation for status-post operative fracture of the mandible, evaluated as 30 percent disabling.  As such, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

In December 2005 the Board denied the Veteran's claim for entitlement to an increased rating for status-post operative fracture of the mandible, currently evaluated as 30 percent disabling for the period prior to July 11, 2002; from September 1, 2002 to March 6, 2003; from May 1, 2003 to February 3, 2005; and from April 1, 2005.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an April 2006 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion for Remand (JMR).  The Board's decision was vacated and the Veteran's claim was remanded to the Board. 

In January 2007 the Board remanded the issue on appeal in order for the Veteran to be afforded a new VA examination.  This issue was again remanded in January 2012.  In December 2012 the Board denied the Veteran's claim for an increased rating on a schedular basis for the time periods on appeal, but remanded the claim for an increased rating on an extraschedular basis.  In December 2016, the Board again remanded the claim for an increased rating on an extraschedular basis for further development.  

In light of the Board's finding concerning the appropriate extraschedular rating to be assigned in this case and in light of the evidence pertaining to the reason the Veteran stopped working and the timing of that stoppage, a claim for an earlier effective date for a TDIU rating (i.e. entitlement to a TDIU for the period prior to March 12, 2007) has been raised by the record and is also the subject of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  Accordingly, as the Board is able to render a favorable decision in this matter, it will do so below.  


FINDINGS OF FACT

1.  The Veteran's jaw disability has consistently resulted in severe pain and associated impairment from medications used to treat the pain; these symptoms are not appropriately contemplated by the schedular rating criteria.

2.  The Veteran is reasonably shown to have been unable to secure of follow a substantial gainful occupation as a result of his service-connected disabilities since April 7, 2006.      


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent but no higher extraschedular rating for status-post operative fracture of the mandible, for the time period prior to July 11, 2002; from September 1, 2002 to March 6, 2003; from May 1, 2003 to February 2, 2005; and from June 1, 2005, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321 (2016).    

2.  The criteria for assignment of a TDIU from April 7, 2006, but no earlier, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.3102. 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2016).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in July 2003, June 2007, July 2010 and January 2012 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained all relevant VA outpatient treatment records.  Additionally, the Veteran was afforded numerous VA examinations in relation to this appeal.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the appeal that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  

II.  Analysis

A.  Extraschedular rating for jaw disability

As noted, in the December 2012 decision, the Board held that a schedular rating in excess of 30 percent was not warranted for the time frames covered by this appeal.  The Veteran did not appeal this decision and it became final.  Consequently, the lone remaining question is whether a rating in excess of 30 percent is warranted on an extraschedular basis.  See 38 C.F.R. § 3.321(b).  

In the remand portion of the December 2012 decision, the Board noted that consideration of an extraschedular rating for the Veteran's status-post operative fracture of the mandible was necessary because the Veteran suffered from a great deal of constant pain due to this disability.  Also, the strong pain medicine he was taking for the disability clearly affected his ability to function.  Additionally, the disability had affected his employment as he was not able to work in his previous capacity as a forklift operator, and appeared to be unable to operate any form of heavy machinery due to his impairment.  

Subsequently, in a November 2013 memorandum, the RO recommended to the VA Director of Compensation and Pension Services that a favorable decision be made in relation to the Veteran's claim for a rating in excess of 30 percent on an extraschedular basis for the status-post operative fracture of the mandible.  In this regard, the RO recommended that a higher, 50 percent rating be assigned as there was medical evidence and evidence from his employer that the Veteran had to stop working because of his service-connected jaw disability.  

In a subsequent January 2014 decision, the VA Director of the Compensation Service found that a rating in excess of 30 percent was not warranted for the Veteran's status-post operative fracture of the mandible.  The decision noted that the available evidence did not indicate that the Veteran's TMJ condition had been so severe as to prevent all employment.  The decision also noted that prior to him stopping work, the Veteran had been employed full time from January 2002 to May 1, 2006 and his employer had stated that he had not missed any time from work during the preceding 12 months due to disability.  

The Board essentially agrees with the November 2013 finding by the RO.  In this regard, the Veteran's service connected jaw disability has consistently been manifested by severe pain that has not been fully captured by the 30 percent schedular rating assigned.  This pain, along with the effect of the medications he has taken to try to alleviate it, ultimately led to him being unable to continue in his prior occupation as a fork lift operator.  Thus, in recognition of the Veteran's consistently severe pain and that his symptoms have been significant enough to require multiple surgeries, the Board will assign an even higher rating that that suggested by the RO, a rating of 60 percent on an extraschedular basis for the entire appeal period.  (The Board notes that by assigning this higher 60 percent rating, the Board will be able to effectuate the RO's recommendation to grant TDIU effective April 7, 2006.  See the analysis of the TDIU claim in Part B below).  In this regard, the Veteran's initial claim for an increased rating for his service-connected jaw disability was received on November 7, 2000.  While the Veteran was able to continue working during the period prior to April 7, 2006, it is evident that this was not without substantial difficulty as he had to undergo the repeat jaw surgeries.  Consequently, resolving any reasonable doubt in his favor, the service-connected disability was shown to have undergone an increase in severity to the 60 percent level as of November 7, 2000.  See 38 C.F.R. §§ 3.102, 3.400.  Accordingly, a higher 60 percent extraschedular rating for the status-post operative fracture of the mandible is warranted from November 7, 2000 to July 11, 2002; from September 1, 2002 to March 6, 2003; from May 1, 2003 to February 2, 2005; and from June 1, 2005 to the present.  38 C.F.R. § 3.321.  

The Board does not find a basis in the record for assigning an extraschedular rating in excess of 60 percent for any of these time frames.  In this regard, and to his credit, the Veteran was able to continue working in a physically demanding job (i.e. fork lift operator) up until April 7, 2006 notwithstanding his severe pain and other symptomatology associated with his jaw disability.  Also, while the Veteran is shown to have been precluded from this occupation because of his jaw disability and accompanying pain medication side effects alone from April 7, 2006 (See e.g. April 2006 VA physician's opinion), this preclusion was based on him not being able to operate heavy machinery due to daytime somnolence from his pain medications.  Thus, the evidence does not show that subsequent to April 7, 2006, the jaw disability alone precluded him from other forms of substantial gainful employment that did not involve the use of heavy machinery.  (However, as explained in the analysis of whether an earlier effective date is warranted for TDIU below, the Board is finding that subsequent to April 7, 2006, the Veteran's jaw disability combined with his other service-connected disability did preclude him from continuing to perform substantial gainful employment in any form).  Consequently, a 60 percent but no higher extraschedular rating based on significant overall functional impairment, including a significant impact on employability, due to the jaw disability, is warranted.  38 C.F.R. § 3.321.   

B.  Earlier Effective Date for a TDIU

The Board notes that the Veteran was working full time up until April 7, 2006.  Consequently, there is no basis for assigning TDIU prior to April 7, 2006.  However, in addition to his jaw disability, by April 7, 2006, service connection was in effect for the Veteran for ankle disability, which was rated 20 percent disabling at that time.  Thus, effective April 7, 2006, the Veteran met the percentage rating requirements for assignment of a TDIU.  See 38 C.F.R. § 4.16(a).  Additionally, considering his service-connected jaw and ankle disabilities; his educational level and prior work history (i.e. his TDIU claim indicated that he had completed the 11th grade, along with some college courses but apparently did not have high school diploma or college degree and that his previous jobs had been limited to being a mechanic or warehouse work); and resolving reasonable doubt in his favor, he was reasonably shown to be unable to secure or follow a substantial gainful occupation due to service connected disabilities effective April 7, 2006.  Accordingly, assignment of a TDIU is warranted effective that date.  38 C.F.R. § 4.16(a).      



ORDER

A 60 percent rating for status-post operative fracture of the mandible, for the time period from November 7, 2000 to July 11, 2002; from September 1, 2002 to March 6, 2003; from May 1, 2003 to February 2, 2005; and from June 1, 2005, is granted subject to the regulations governing the payment of monetary awards.

An earlier effective date of April 7, 2006 for assignment of a total disability rating based on individual unemployability due to service-connected disability (TDIU) is granted subject to the regulations governing the payment of monetary awards.
  
 

____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


